DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Applicant's arguments, filed 09/22/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 09/22/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 10, 27, and 32.
Applicants have left claims 11-15, 28-31, and 33-36 as originally filed/previously presented.
Applicants have canceled/previously canceled claims 1-9 and 16-26.
Claims 10-15 and 27-36 are the current claims hereby under examination.
Claim Objections - Withdrawn and Newly Applied Necessitated by Applicant’s Amendments
Claims 10 and 27 are objected to because of the following informalities:
Regarding claim 10, line 5 currently reads “the effect”, however, it appears it should read --an effect-- (emphasis added).
Regarding claim 27, line 5 currently reads “the effect”, however, it appears it should read --an effect-- (emphasis added).
Response to Arguments
Applicant’s arguments, see page 7 of Remarks, filed 09/22/2022, with respect to claims 10, 27, and 32 have been fully considered and are persuasive.  The objections of claims 10, 27, and 32 has been withdrawn. 
Claim Rejections - 35 USC § 101 - Maintained and Modified Necessitated by Applicant’s Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-15 and 27-36 are rejected under 35 U.S.C. 101 because 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 10-15 and 27-36 are directed to a method, which describe one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).
Prong One: Claims 10 and 27 recite the abstract idea of mental processes, as follows:
constructing a structured test using a test template that specifies one or more collection events for collecting biomarkers and using the contextual criterion selected by the patient;
evaluating, by the diabetes management device, whether a given contextual criterion selected by the patient has been met during the administration of the structured test; and
tagging, by the diabetes management device, the biomarker data acquired during the structured test by the collection device as non-compliant when the given contextual criterion was not met during the administration of the structured test. 
The constructing, evaluating, and tagging steps can all be practically performed in the human mind, with the aid of pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person with ordinary skill in the art could reasonably construct a structured test by mentally determining an order of steps of collecting a biomarker. For example, a person with ordinary skill in the art could reasonably write a structed test on a piece of paper with events to be performed and to be followed by the user or a patient. A person with ordinary skill in the art could further use a look up table with a test template to determine the number, time, frequency, and type of collection events based on the one or more contextual criterion selected by the patient. Further, the evaluating steps of determining if a patient has met the contextual criterion selected during the test can be performed mentally. For example, the user could mentally determine if all steps of the test have been performed or reported on, or if a biomarker was collected at a correct time by visually seeing on a piece of paper if a time-stamp is within a certain range. Further, the tagging a biomarker as non-compliant can be practically performed within the human mind. For example, a person with ordinary skill in the art could practically view biomarker data on a piece of paper, determine if the timestamp is within a certain range, and tag the biomarker as non-compliant if it is outside of the range. There is currently nothing to suggest an undue level of complexity with the constructing, evaluating, and tagging steps. Therefore, a person would be able to practically perform the steps mentally or with the aid of pen and paper. 
Prong Two: Claims 10 and 27 do not recite additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process The additional elements merely:
Recite the words “apply it” or an equivalent with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g., “diabetes management device” and “collection device”), and
Add insignificant extra-solution activity (the pre-solution activity of: using generic data-gathering components (e.g. “presenting a patient with a plurality of contextual criterion for a structured test”, “receiving selection of one or more contextual criterion by the patient from the plurality of contextual criterion”, “administering the structured test to the patient”).
As a whole, the additional elements merely serve to gather information to be used by the abstract idea, while generically implementing it on a computer. For example, the diabetes management device and collection device are used as pre-solution elements to either present and obtain information from the patient, or obtain biomarker information. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The processing performed remains in the abstract realm, i.e., the result is not used for a treatment. For example, the tagged bio-marker is not relied on or used in a meaningful way. No improvement to the technology is evident in the generic computing device and collection devices. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Per the Berkheimer requirement, the additional elements are well-understood, routine, and conventional. For example, “a diabetes management device” and “a collection device” are well-understood, routine, and conventional methods of presenting, collecting, and analyzing information, and obtaining biomarker data, as disclosed by Marcus et al. (Pub. No. US 2008/0071580), hereinafter Marcus, (Fig. 1, element 16, “DDMS” and element 32, “User Interface Layer” and Fig. 1, element 12 and 24, “subject support devices”). 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 11-15 and 28-36 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to the mental process, which merely facilitate the abstract idea.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
Further describe the abstract idea (“reporting the biomarker as compliant when the given context criterion selected by the patient was met during the administration” (claim 11 and 28)), 
Further describe the pre-solution activity (or the structure used for such activity) (“presenting a query to the patient for each contextual input, receiving replies to the queries, and associating the replies with data collected” (claim 12 and 29), “prompting the patient to provide a sample of blood into a glucose meter before and after a given event within a window of time and presenting a query to the patient for contextual data regarding another even that differs from the given event” (claim 13), “presenting a query to the patient for contextual data regarding another even that occurs outside the window of time” (claim 14 and 30), “prompting the patient to input a sample of blood into the glucose meter at a time that occurs outside of the window of time” (claim 15), “prompting the patient to categorize the sample instant for a given structure test and disregarding the sample instant for the given structured test when the sample instance is categorized by the patient as atypical” (claim 32), “presenting a query to the patient, receiving a reply from the patient, prompting the patient to categorize the sample, and disregard the sample when the instance is categorized as atypical” (claim 33), “guiding the patient through a first series of structured tests, deriving a baseline blood glucose measure, prompting the patient to change a variable, guiding the patient through a second series of structured test, and deriving a changed blood glucose measure (claim 34)); and
Further describe the post-solution activity (“reporting biomarker data” (claim 11), “analyzing sample instances acquired over the series of the structured tests and presenting results from the analysis to the patient” (claim 31), “presenting and analyzing the first and second series structured tests blood glucose measures” (claims 35 and 36)) (recited at a high level of generality)).
Per the Berkheimer requirement, the additional elements are well-understood, routine, and conventional. For example, “a glucose meter”, as disclosed by Marcus (para. [0085]). 
Taken alone or in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. The steps recited in the dependent claims are all directed towards the mental process of basic collecting, analyzing, and presenting data information, which can be practically performed within the human mind, or with the aid of pen and paper. The additional elements do not add anything significantly more than the abstract idea. The collective functions of the additional elements merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Further, the analysis performed on the blood glucose measurements, for example determining a change of the variable is not relied on in a meaningful way. For example, after a derived changed is calculated, no treatment is provided to the patient based on the derived value. Therefore, the claims are rejected as being directed to non-statutory subjection matter. Claims 10-15 and 27-36 are rejected.
Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive.
Applicants have argued on pages 7-8 of the Remarks, filed 09/22/2022, that amended claims 10 and 27 recite “constructing, by the diabetes management device, the structured test using a test template that specifies one or more collection event for collecting blood glucose measures and using the contextual criterion selected by the patient”, which does not recite an abstract idea because “the integrations of the test template and the contextual criterion, which is unable to be performed by the human mind even with the aid of pen and paper”. 
The Examiner respectfully disagrees. Applicants arguments are not commensurate in scope with the claimed invention. Constructing the structured test does not require integrations of the test template with the selected contextual criterion. As currently claimed, after a user selects one or more contextual criterion, a user could reasonably construct a test using a test template with one or more collection events and the selected criterion. For example, a user could reasonably use a look up table to determine when a biomarker is to be measured based on a test template and the selected contextual criterion. As currently claimed, there is currently nothing to suggest an undue level of complexity with the constructing step. Therefore, a person would be able to practically perform the step mentally or with the aid of pen and paper. 
Applicants have further argued on page 9 of the Remarks, filed 09/22/2022, the claim integrates the abstract idea into a practical application, for example, by “measuring a blood glucose level of the sample of blood using the glucose meter” and “prompting the patient to provide a sample of blood to a glucose meter before and after a given event”. 
The Examiner respectfully disagrees. As recited in the rejection above, using a glucose meter to measure a blood glucose level of the patient and prompting the patient to provide a sample are both pre-solution elements for necessary data gathering, while generically implementing the method on a computer or in a computer environment. The prompt to provide a blood sample, and using a glucose meter to measure a blood glucose level are pre-solution steps to be used by the abstract idea, with the results of the abstract idea still remaining in the abstract realm and not relied on in a meaningful way. For example, the prompting of the patient to provide a sample of blood does not occur as a result of the tagging step.
Applicants have further argued on pages 9-10 of the Remarks, filed 09/22/2022, the claim integrates the abstract idea into a practical application, for example, by “the structured test comprises of a series of events to be performed by the patient to evaluate the effect of one or more contextual criterion on the blood glucose measures of the patient”.
The Examiner respectfully disagrees. Applicants arguments on pages 9-10 of Remarks are not commensurate in scope with the claimed invention. While the claims do recite “the structured test comprises of a series of events to be performed by the patient”, the series of events are directed towards necessary data gathering steps of collecting information from the patient. For example, the patient can input meal times, meal information, blood glucose information, provide blood glucose measurements, etc. However, all of the “series of events to be performed by the patient” are needed to be perform the abstract idea of evaluating and tagging biomarkers. As recited in the rejection and in the response to arguments, the result of the tagging currently remains within the abstract realm and is not relied on in a meaningful way.
Applicants have further argued on page 10 of the Remarks, filed 09/22/2022, the rejection failed to look at each additional element (or combination of elements), with regard to the Berkheimer requirement, to determine if the elements recite significantly more than the abstract ideas.
The Examiner respectfully disagrees. As recited in the previous rejection, and reiterated in the current rejection, “a diabetes management device” and “a collection device”, specifically a “glucose meter”, are all well-understood, routine, and conventional methods of presenting, collecting, and analyzing information in order to obtain biomarker data, as disclosed by Marcus et al. (Pub. No. US 2008/0071580), hereinafter Marcus, (Fig. 1, element 16, “DDMS” and element 32, “User Interface Layer” and Fig. 1, element 12 and 24, “subject support devices”, para. [0085]). As currently claimed, there is nothing to suggest an improvement due to the diabetes management device and the collection device.
Claim Rejections - 35 USC § 112 - Newly Applied Necessitated by Applicant’s Amendments
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-15 and 27-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim currently recites in lines 2-3, “prompting the patient to provide a sample of blood into a glucose meter before and after a given event”, however, claim 1 has been amended to recite in lines 12-13, “a test template that specifies one or more collection events for collection biomarkers”. In light of the specification, it is currently unclear if “one or more collection events” of claim 1 and “a given event” of claim 13 are the same event, or if they are different events. For the purposes of examination, “one or more collection events” and “a given event” are being interpreted as the same “event”. It is recommended to the Applicant to amend claims 1 and 13 to recite consistent claim language to avoid confusion, if the “event” is the same. Claims 14-15 are rejected due to their dependence from claim 13.
Regarding claim 14, the claim currently recites in line 2, “another event”, however, in light of the specification it is currently unclear if “another event” is “one or more collection events” of claim 1 or “a given event” of claim 13. For the purposes of examination, the “events” of claim 1 and 13 are being interpreted as the same “event”. It is recommended to the Applicant to amend the claims to recite consistent claim language to avoid confusion, if the “event” is the same.
Regarding claim 27, the claim currently recites in lines 14-15, “using a test template that specifies one or more collection events for collection blood glucose measures”. However, the claim further recites in lines 21-22, “prompting the patient to provide a sample of blood to a glucose meter before and after a given event”. In light of the specification, it is currently unclear if “one or more collection events” and “a given event” are the same event, or if they are different events. For the purposes of examination, “one or more collection events” and “a given event” are being interpreted as the same “event”. It is recommended to the Applicant to amend claim 27 to recite consistent claim language to avoid confusion, if the “event” is the same. Claims 28-36 are rejected due to their dependence from claim 27.
Regarding claim 30, the claim currently recites in line 2, “another event”, however, in light of the specification it is currently unclear if “another event” is “one or more collection events” and “a given event” of claim 27. For the purposes of examination, the “events” of claim 27 are being interpreted as the same “event”. It is recommended to the Applicant to amend the claims to recite consistent claim language to avoid confusion, if the “event” is the same.
Claim Rejections - 35 USC § 103 - Modified Necessitated by Applicant’s Amendments
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 10-15 and 27-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marcus et al. (Pub. No. US 2008/0071580) (previously cited), hereinafter Marcus, in view of Kenjou et al. (Pub. No. US 2005/0215868) (previously cited), hereinafter referred to as Kenjou.
The claims are generally directed towards a method for collecting biomarkers from a patient, comprising: presenting, by a diabetes management device, the patient with a plurality of contextual criterion for a structured test, where the structured test comprises of a series of events to be performed by the patient to evaluate the effect of one or more contextual criterion on the biomarkers of the patient; receiving, by the diabetes management device, selection of one or more contextual criterion by the patient from the plurality of contextual criterion, where the receipt of selection of one or more contextual criterion is in response to presenting the patient with the plurality of contextual criterion; constructing, by the diabetes management device, the structured test using a test template that specifies one or more collection events for collecting biomarkers and using the contextual criterion selected by the patient, where the construction of the structured test is in response to receiving selection of one or more contextual criterion; administering, by the diabetes management device, the structured test to the patient, where the administration of the structured test includes measuring biomarker data from the patient using a collection device; evaluating, by the diabetes management device, whether a given contextual criterion selected by the patient has been met during the administration of the structured test; and tagging, by the diabetes management device, the biomarker data acquired during the structured test by the collection device as non-compliant when the given contextual criterion was not met during the administration of the structured test.
Regarding Claim 10, Marcus discloses method for collecting biomarkers from a patient (Abstract, “diabetes management system and corresponding method”), comprising: 
presenting, by a diabetes management device (Fig. 1, element 16, “DDMS” and element 32, “User Interface Layer”, Fig. 2C, element 200), the patient with a plurality of contextual criterion for a structured test (Fig. 2C, element 204, para. [100-102], “user interface layer provides a number of menus to the subject-user to navigate through the DDMS” and para. [0124]), where the structured test comprises of a series of events to be performed by the patient to evaluate the effect of one or more contextual criterion on the biomarkers of the patient (para. [0124], “selected date range or for times before, after or during meal events”, para. [0126], the structured test logs meal events to determine the effect on the biomarkers); 
receiving, by the diabetes management device, selection of one or more contextual criterion by the patient from the plurality of contextual criterion, where the receipt of selection of one or more contextual criterion is in response to presenting the patient with the plurality of contextual criterion (Fig. 2C, element 204 and 208, para. [0124], “DDMS receives a user’s request to customize reports utilizing the modifiable, variable, or adjustable parameters”, para. [0125], “DDMS displays or provides a menu or menus to allow the subject-user’s selection of the variable, adjustable, or configurable parameters …”, and para. [0126], “time period for report generation … target levels for sensor glucose or blood glucose readings during that time period … select adjustable pre- and post-meal analysis timeframes …”); 
constructing, by the diabetes management device, the structured test using a test template that specifies one or more collection events for collecting biomarkers and using the contextual criterion (para. [0125], “DDMS displays or provides a menu or menus to allow for the subject-user’s selection of the variable, adjustable or configurable parameters …”, para. [0146], and Fig. 4, an example of a template with specified collection events and times)  selected by the patient, where the construction of the structured test is in response to receiving selection of one or more contextual criterion (Fig. 2C, element 213, and para. [0126], “subject-user may selected the adjustable, variable, or customizable parameters …” and para. [0127], “after the selection of the adjustable or customizable parameters … the DDMS may receive and store data from any selected devices …”, the test is constructed in response to the selected parameters and variables by the subject-user); 
administering, by the diabetes management device, the structured test to the patient, where the administration of the structured test includes measuring biomarker data from the patient using a collection device (Fig. 1, element 12 and 24, “subject support devices” and “device communication layer”, para. [0085], “device communication layer is responsible for interfacing with at least one … to a plurality of support devices … blood glucose meters, sensor glucose sensors …”, Fig. 2C, element 215, and para. [0127], “after the selection of the adjustable or customizable parameters … the DDMS may receive and store data from any selected devices …”). 
While Marcus does disclose an adherence report of measuring glucose (para. [0266]), Marcus does not explicitly disclose evaluating, by the diabetes management device, whether a given contextual criterion selected by the patient has been met during the administration of the structured test; and tagging, by the diabetes management device, the biomarker data acquired during the structured test by the collection device as non-compliant when the given contextual criterion was not met during the administration of the structured test.
Kenjou teaches of a vital sign processing system and methods (Abstract and para. [0045]). Kenjou further teaches of a vital sign measurement apparatus and a vital sign acquisition apparatus (Fig. 7). Kenjou teaches the vital sign measurement unit includes a blood sugar monitor (para. [0163]). Kenjou further teaches of a condition creation unit to collect information from a user, for example, blood sugar levels over a period of time (para. [0167]). Kenjou further teaches that the subject inputs blood sugar levels before meals, after meals, and before sleeping (para. [0168]). Kenjou further teaches of a compliance level creation unit (Fig. 7, element 115) to determine and judge if a blood sugar level was measured for a predetermined number of times or if the blood sugar level was measured before meals and after meals (para. [0171]). Kenjou further teaches of tagging the blood sugar levels with a compliance indicator as either good when the conditions are satisfied for the blood sugar level collection, or no good when there is insufficient blood sugar levels (para. [0171]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Marcus to explicitly determine and mark if biomarker data is collected during the structured test, and mark biomarker data as non-compliant if the data is not met during the test. Kenjou teaches that ensuring blood sugar levels are measured accurately and at set times/amount of times allows for a patient to accurately keep track of circadian variation and determine a correct course of treatment for diabetes (para. [0164]). 
Regarding Claim 11, modified Marcus discloses the method of claim 10 further comprises reporting biomarker data acquired during the structured test as compliant when the given context criterion selected by the patient was met during the administration of the structured test (Marcus, Fig. 2C, element 232, and para. [0120], “based on the subject-user’s selected report … DDMS generates a suitable report … information that varies per meal event … SG or BG readings mapped against SG/BG target levels … SG/BG readings for different analysis timeframes for each meal even or meal marker …” and Kenjou, para. [0171], “conditions are satisfied, the compliance level is judged as being good …”).
Regarding Claim 12, modified Marcus discloses the method of claim 10 wherein administering the structured test further comprises presenting a query to the patient for each contextual input, receiving replies to the queries from the patient and associating the replies with data collected during the structured test (Fig. 2C, element 215, para. [0128], and para. [0102], “upload data … information from the system to the subject support device … manually enter information into the system, to engage in a remote consultation exchange with a healthcare provider, or to modify the subject’s custom settings”, during the receiving step, information can be inputted from the support device into the system).
Regarding Claim 13, modified Marcus discloses the method of claim 10 wherein administering the structured test to the patient further comprises prompting the patient to provide a sample of blood into a glucose meter before and after a given event within a window of time that encapsulates the given event (Fig. 2C, element 215, “receive and store data from selected device(s)” … element 208, “provide menu(s) to allow user’s selection”, para. [0124], “subject-user may input … different glucose target ranges … for times before, after or during meal events …”, para. [0128], “receiving and storing data from selected devices”, and para. [0102], “manually enter information into the system”) and presenting a query to the patient for contextual data regarding another event that differs from the given event (Fig. 2C, element 208, “provide menu(s) to allow user’s selection”, and para. [0125], “DDMS displays or provides menus for the subject-user’s selection of the variable, adjustable, or configurable parameters …”).
Regarding Claim 14, modified Marcus discloses the method of claim 13 further comprises presenting a query to the patient for contextual data regarding another event that occurs outside the window of time (Fig. 2C, elements 208 and 213, para. [0126], “subject-user may select the adjustable, variable, or customizable parameters, including the device(s), to allow for generation of reports … select the time period for report and target levels for sensor glucose or blood glucose readings during that time period … select pre- and post-meal analysis timeframes”, the user is presented with a query to input and select contextual data regarding another event that occurs after the user has input or provided glucose samples, for example after pre- and post-meal samples are provided in a timeframe).
Regarding Claim 15, modified Marcus discloses the method of claim 13 further comprises prompting the patient to input a sample of blood into the glucose meter at a time that occurs outside of the window of time (Fig. 2C, element 215, para. [0128], “receiving and storing data from selected devices …”, and para. [0102], “manually enter information into the system”, the method and system repeats to allow for a subject-user to input data from the selected devices multiple times at different timeframes).
Regarding Claim 27, Marcus discloses a method for collecting blood glucose measures from a patient (Abstract, “diabetes management system and corresponding method”), comprising: 
presenting, by a diabetes management device (Fig. 1, element 16, “DDMS” and element 32, “User Interface Layer”, Fig. 2C, element 200), the patient with a plurality of contextual criterion for a structured test (Fig. 2C, element 204, para. [100-102], “user interface layer provides a number of menus to the subject-user to navigate through the DDMS” and para. [0124]), where the structured test comprises a series of events to be performed by the patient to evaluate the effect of one or more contextual criterion on the blood glucose measures of the patient (para. [0124], “selected date range or for times before, after or during meal events”, para. [0126], the structured test logs meal events to determine the effect on the biomarkers); 
receiving, by the diabetes management device, selection of one or more contextual criterion by the patient from the plurality of contextual criterion where the receipt of selection of one or more contextual criterion is in response to presenting the patient with the plurality of contextual criterion (Fig. 2C, element 204 and 208, para. [0124], “DDMS receives a user’s request to customize reports utilizing the modifiable, variable, or adjustable parameters”, para. [0125], “DDMS displays or provides a menu or menus to allow the subject-user’s selection of the variable, adjustable, or configurable parameters …”, and para. [0126], “time period for report generation … target levels for sensor glucose or blood glucose readings during that time period … select adjustable pre- and post-meal analysis timeframes …”); 
constructing, by the diabetes management device, the structured test using a test template that specifies one or more collection events for collecting blood glucose measures and using the contextual criterion selected by the patient (para. [0125], “DDMS displays or provides a menu or menus to allow for the subject-user’s selection of the variable, adjustable or configurable parameters …”, para. [0146], and Fig. 4, an example of a template with specified collection events and times), where the construction of the structured test is in response to receiving selection of one or more contextual criterion (Fig. 2C, element 213, and para. [0126], “subject-user may selected the adjustable, variable, or customizable parameters …” and para. [0127], “after the selection of the adjustable or customizable parameters … the DDMS may receive and store data from any selected devices …”, the test is constructed in response to the selected parameters and variables by the subject-user); 
administering, by the diabetes management device, the structured test to the patient multiple times over a period of time, thereby acquiring one or more sample instances for each structured test in a series of administered structured tests (Fig. 1, element 12 and 24, “subject support devices” and “device communication layer”, para. [0085], “device communication layer is responsible for interfacing with at least one … to a plurality of support devices … blood glucose meters, sensor glucose sensors …”, Fig. 2C, element 215, and para. [0127], “after the selection of the adjustable or customizable parameters … the DDMS may receive and store data from any selected devices …”), where administering the structured test includes prompting the patient to provide a sample of blood to a glucose meter before and after a given event and measuring a blood glucose level of the sample of blood using the glucose meter (Fig. 2C, element 213 and 215, para. [0102], “subject support devices … manually enter information into the system” para. [0128], Fig. 3, element 320, para. [0140-0141], “a blood glucose sensor or blood glucose meter may be uploaded into the DDMS and utilized in the generation of reports … user can select how meal event information is to be provided to and utilized by the DDMS … information may be manually input, using a feature like a logbook …”).
While Marcus does disclose an adherence report of measuring glucose (para. [0266]), Marcus does not explicitly disclose evaluating, by the diabetes management device, whether a given contextual criterion selected by the patient has been met during the administration of a given structured test; and tagging, by the diabetes management device, sample instances acquired during the given structured test as non-compliant or discarding the sample instances when the given contextual criterion was not met during the administration of the given structured test.
Kenjou teaches of a vital sign processing system and methods (Abstract and para. [0045]). Kenjou further teaches of a vital sign measurement apparatus and a vital sign acquisition apparatus (Fig. 7). Kenjou teaches the vital sign measurement unit includes a blood sugar monitor (para. [0163]). Kenjou further teaches of a condition creation unit to collect information from a user, for example, blood sugar levels over a period of time (para. [0167]). Kenjou further teaches that the subject inputs blood sugar levels before meals, after meals, and before sleeping (para. [0168]). Kenjou further teaches of a compliance level creation unit (Fig. 7, element 115) to determine and judge if a blood sugar level was measured for a predetermined number of times or if the blood sugar level was measured before meals and after meals (para. [0171]). Kenjou further teaches of tagging the blood sugar levels with a compliance indicator as either good when the conditions are satisfied for the blood sugar level collection, or no good when there is insufficient blood sugar levels (para. [0171]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Marcus to explicitly determine and mark if biomarker data is collected during the structured test, and mark biomarker data as non-compliant if the data is not met during the test. Kenjou teaches that ensuring blood sugar levels are measured accurately and at set times/amount of times allows for a patient to accurately keep track of circadian variation and determine a correct course of treatment for diabetes (para. [0164]). 
Regarding Claim 28, modified Marcus discloses the method of claim 27 further comprises reporting sample instances acquired during the structured test as compliant when the given context criterion selected by the patient was met during the administration of the given structured test (Marcus, Fig. 2C, element 232, and para. [0120], “based on the subject-user’s selected report … DDMS generates a suitable report … information that varies per meal event … SG or BG readings mapped against SG/BG target levels … SG/BG readings for different analysis timeframes for each meal even or meal marker …” and Kenjou, para. [0171], “conditions are satisfied, the compliance level is judged as being good …”).
Regarding Claim 29, modified Marcus discloses the method of claim 27 further comprises presenting a query to the patient for the one or more contextual criteria during administration of the structured test (Fig. 2C, elements 204 and 208, para. [0113], “DDMS displays or provides a menu to allow for the subject-user’s selection of the variable, adjustable, or configurable parameters …”), receiving replies to the queries from the patient and associating the replies with data collected during the structured test (para. [0114-0115], “subject-user may selected the adjustable, variable, or customizable parameters to allow for generation of reports …” and Fig. 2C, element 215, “receive and store data from selected devices”).
Regarding Claim 30, modified Marcus discloses the method of claim 27 further comprises presenting a query to the patient for contextual data regarding another event that occurs outside the window of time (Fig. 2C, element 208, para. [0113-0114], “provides a menu to allow for the subject-user’s selection of the variable, adjustable, or configurable parameters” and para. [0128], “after receiving and storing data from selected devices in box 215, the DDMS may provide additional menu(s) to allow user’s selection of parameters in box 213”).
Regarding Claim 31, modified Marcus discloses the method of claim 27 further comprises analyzing sample instances acquired over the series of the structured tests and presenting results from the analysis to the patient (Fig. 2C, element 215 and 232, and para. [0120], “DDMS generates a suitable report … information that varies per meal event … subject-user with SG/BG readings for different analysis timeframes for each meal even or meal marker …”).
Claims 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marcus et al. (Pub. No. US 2008/0071580) (previously cited), hereinafter Marcus, in view of Kenjou et al. (Pub. No. US 2005/0215868) (previously cited), hereinafter referred to as Kenjou, as applied to claim 31 above, and further in view of Cohen et al. (Pub. No. US 2010/0160740) (previously cited), hereinafter referred to as Cohen.
Regarding Claim 32, modified Marcus discloses the method of claim 31.
However, modified Marcus does not explicitly disclose further comprises prompting the patient to categorize the sample instance for the given structure test and disregarding the sample instance for the given structured test from subsequent analysis when the sample instance is categorized by the patient as atypical.
Cohen teaches of a method for diabetes analysis by obtaining blood glucose measurements through blood glucose meters and glucose sensors/monitors (Fig. 1, element 12, para. [0032]) and transmitting the values to a diabetes data management system (Fig. 1, element 16, and para. [0031]). Cohen further teaches receiving glucose level readings for a patient and either manually or automatically removing glucose level readings from analysis due to potential transient events (para. [0006] and [0080]). Cohen further teaches that the user or the doctor can manually or automatically select the glucose level readings that are excluded from analysis (para. [0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Marcus to explicitly include a prompt to allow a patient to remove glucose level readings that are unusual. Cohen teaches that by allowing a patient or a doctor to remove unusual data from analysis, the analyzed data can be more accurately used to generate average and standard deviation values and more accurately analyze and plan a course of therapy for the patient (para. [0080]). 
Regarding Claim 33, modified Marcus discloses the method of claim 31 further comprises presenting a query to the patient for at least one contextual criterion during administration of a given structured test, receiving a reply to the query from the patient (Fig. 2C, element 215, para. [0128], and para. [0102], “upload data … information from the system to the subject support device … manually enter information into the system, to engage in a remote consultation exchange with a healthcare provider, or to modify the subject’s custom settings”, during the receiving step, information can be inputted from the support device into the system).
However, modified Marcus does not explicitly disclose prompting the patient to categorize the sample instance for the given structure test and disregarding the sample instance for the given structured test from subsequent analysis when the sample instance is categorized as atypical by the patient.
Cohen teaches of a method for diabetes analysis by obtaining blood glucose measurements through blood glucose meters and glucose sensors/monitors (Fig. 1, element 12, para. [0032]) and transmitting the values to a diabetes data management system (Fig. 1, element 16, and para. [0031]). Cohen further teaches receiving glucose level readings for a patient and either manually or automatically removing glucose level readings from analysis due to potential transient events (para. [0006] and [0080]). Cohen further teaches that the user or the doctor can manually or automatically select the glucose level readings that are excluded from analysis (para. [0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Marcus to explicitly include a prompt to allow a patient to remove glucose level readings that are unusual. Cohen teaches that by allowing a patient or a doctor to remove unusual data from analysis, the analyzed data can be more accurately used to generate average and standard deviation values and more accurately analyze and plan a course of therapy for the patient (para. [0080]). 
Claims 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marcus et al. (Pub. No. US 2008/0071580) (previously cited), hereinafter Marcus, in view of Kenjou et al. (Pub. No. US 2005/0215868) (previously cited), hereinafter referred to as Kenjou, as applied to claim 27 above, and further in view of Li et al. (Pub. No. US 2011/0082709) (previously cited), hereinafter referred to as Li.
Regarding Claim 34, modified Marcus discloses the method of claim 27, guiding the patient through a first series of structured tests and second series of structured tests Fig. 2C, element 215, and para. [0127], “after the selection of the adjustable or customizable parameters … the DDMS may receive and store data from any selected devices …).
However, modified Marcus does not explicitly disclose further comprises guiding the patient through a first series of structured tests constructed using the contextual criteria selected by the patient; deriving a baseline blood glucose measure from the sample instances acquired during the first series of structured tests; prompting the patient to change a variable associated with the first series of structured tests; guiding the patient through a second series of structured test, where the second series of structured tests have a value for the variable different from the Serial No. Not Yet AssignedPage 6 of 8first series of structured tests but otherwise constructed using the contextual criteria selected by the patient; and deriving a changed blood glucose measure from the sample instances acquired during the second series of structured tests.
Li teaches of a blood sugar level analysis system (Abstract and Fig. 1) including a blood sugar testing device (Fig. 1, element 110) to measure a blood sugar level of the user (para. [0028]) and an input device (Fig. 1, element 130) to manually input measured blood sugar levels (para. [0028]). Li further teaches of measuring a blood sugar level of a patient before a meal as a baseline measurement (para. [0033], para. [0048], and Fig. 4, element 410). Li further teaches of changing a variable of the tests, and obtaining an after-meal blood glucose value (para. [0033], para. [0048], and Fig. 4, element 410, the change in variable being the user having a meal, and measuring a blood glucose value after the meal). Li further teaches of deriving a change between the first baseline blood glucose level and the second blood glucose level due to the variable change (Fig. 4, element 450, para. [0033], “a difference between a blood sugar level before a certain meal of a day and a blood sugar level after the certain meal is computed …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of structured tests disclosed by modified Marcus to explicitly include measuring a glucose measurement pre- and post-meal to determine the effect of the meal (the change variable) on the patients glucose levels. Li teaches that by determining a difference between blood glucose measurements, a user is able to manage their blood sugar levels by learning how different variables change their blood sugar levels (para. [0034]). Li further teaches that by monitoring how a user’s diet changes their blood sugar level, the system can allow for better diet recommendations for the patient to maintain a target blood sugar level range (para. [0035]). 
Regarding Claim 35, modified Marcus discloses the method of claim 34.
However, modified Marcus does not explicitly disclose further comprises presenting results from the first and second series of structured tests to the patient, including a comparison of the baseline blood glucose measure and the changed blood glucose measure.
Li further teaches of presenting before-meal blood sugar levels and after-meal blood sugar levels, including the comparison of the before-meal blood sugar level and the changed blood sugar level (para. [0039], “measured blood sugar level(s) obtained, and the abnormal blood sugar level risk of the user is provided for display at the display element”, para. [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Marcus to explicitly display the measured blood glucose measures and the analysis performed. Li teaches that displaying the results of the changed variable allows for the user to better understand and manage his/her blood sugar level (para. [0042]). 
Regarding Claim 36, modified Marcus discloses the method of claim 34.
However, modified Marcus does not explicitly disclose further comprises analyzing sample instances acquired during the first and second series of structured tests and presenting results from the analysis to the patient.
Li further teaches determining a difference between a blood sugar level in a before-meal blood sugar level and the after-meal blood sugar level (para. [0033]). Li further teaches presenting the difference and analysis information to the patient through a display device (para. [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Marcus to explicitly disclose analyzing the first and second blood glucose levels and presenting the information to the patient. Li teaches that determining a difference between the blood glucose levels and presenting the information allows for the patient to better understand and manage his/her blood sugar level (para. [0034-0035] and [0042]).
Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive.
Applicants have argued on pages 11-12 of Remarks, filed 09/22/2022, Marcus teaches of a program that pulls data and generates report information, and does not construct a test comprising events, such as when to take a baseline glucose measurement or when to take an insulin dosage.
The Examiner respectfully disagrees. While Marcus does disclose generating a report based on the stored variables (Fig. 2C, elements 220, 224, 228, and 232, and para. [0120]), Marcus additionally teaches of allowing a user to customize what types of variables and parameters are used in the generation of the reports, for example, target and baseline blood glucose measurements surrounding different events, such as meals (Fig. 2C, element 204 and 208, para. [0124], “DDMS receives a user’s request to customize reports utilizing the modifiable, variable, or adjustable parameters”, para. [0125], “DDMS displays or provides a menu or menus to allow the subject-user’s selection of the variable, adjustable, or configurable parameters …”, and para. [0127], “after the selection of the adjustable or customizable parameters … the DDMS may receive and store data from any selected devices …”). Further, Applicants arguments are not commensurate in scope with the claimed invention. While the claim does recite multiple events, the claim does not specify what the events are. For example, the claim does not specify what the events are to be performed by the patient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791 

/MATTHEW KREMER/Primary Examiner, Art Unit 3791